Citation Nr: 1232112	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-26 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder ("PTSD").

2.  Entitlement to service connection for renal failure, to include as secondary to post-operative residuals of ulcerative colitis.

3.  Entitlement to a total disability rating for compensation based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Pittsburgh, Pennsylvania.  In an April 2007 rating decision, the RO denied the Veteran's claims of entitlement to service connection for post-operative residuals of ulcerative colitis, to include as secondary to PTSD, and TDIU.  In an August 2008 rating decision, the RO denied the Veteran's claim of entitlement to an evaluation in excess of 50 percent for PTSD.  

In April 2009, the Veteran appeared at a hearing before a Decision Review Officer at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In March 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered these claims.  In February 2011, the Board denied the claim of entitlement to an evaluation in excess of 50 percent for PTSD, granted a claim of entitlement to service connection for post-operative residuals of ulcerative colitis, and remanded the claim of entitlement to TDIU to allow the RO/Appeals Management Center ("AMC") to readjudicate the issue of TDIU with consideration of all service-connected disabilities, to specifically include the Veteran's service-connected post-operative residuals of ulcerative colitis.  This was accomplished, and in September 2011, the VA AMC issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim. 
The Veteran subsequently appealed the Board's February 2011 decision to the Unites States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate that portion of the decision which denied entitlement to an evaluation in excess of 50 percent for PTSD.  In a November 2011 Order, the Court granted the parties' Joint Motion, vacated that portion of the Board's decision that denied an evaluation in excess of 50 percent for PTSD, and remanded the case to the Board for compliance with the directives specified by the Court.  

The record reflects that the Veteran has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of this evidence by the Agency of Original Jurisdiction ("AOJ") in accordance with 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for renal failure, to include as secondary to post-operative residuals of ulcerative colitis, has been raised by the record, but has not been adjudicated by the AOJ.  As this issue is inextricably intertwined with the TDIU issue on appeal, it must be adjudicated before the Board may take further action on the TDIU issue.

The issues of entitlement to service connection for renal failure, to include as secondary to post-operative ulcerative colitis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is necessary on his part.



FINDING OF FACT

Throughout the course of this appeal, the Veteran's PTSD has been manifested by depression; intrusive thoughts; anger and irritability; impairment of short-term memory; emotional avoidance and numbing; occasional suicidal ideation; anxiety; occasional panic attacks; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances (including work or a worklike setting).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, service connection for PTSD has already been established, and the current appeal arose from a claim for an increased rating.  In a letter dated September 2008, the Veteran was advised of the specific rating criteria for establishing an increased disability rating for PTSD, and was informed that he should provide evidence showing that his disability had increased in severity.  This letter also advised him of what VA would do to assist him in obtaining evidence, including the specific types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, as well as the specific rating criteria for PTSD.  

December 2006 and February 2007 letters also informed the Veteran of how VA assigns the effective date and disability rating elements of a claim.  See Dingess/Hartman, supra.  

      b.) Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, and VA PTSD examination reports dated March 2008 and May 2009.  The claims folder also contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been obtained and added to the record.

With regard to the examination reports, the Board notes that they show that the examiners reviewed the Veteran's relevant treatment reports, including his service and post-service treatment records, elicited from the Veteran his history of complaints and symptoms, and provided clinical findings detailing the results of the examination findings.  For these reasons, the Board concludes that the examination reports are adequate upon which to make a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).
The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Although the rating agency will consider the extent of social impairment, it shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

The Veteran's service-connected PTSD is evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board must consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Additionally, scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV, for rating purposes).

The Veteran contends that the symptoms of his service-connected PTSD have worsened and are of greater severity than the current 50 percent rating contemplates.  Having reviewed the complete record, and for the reasons and bases set forth below, the Board concludes that the greater weight of probative evidence is against granting the Veteran's request.  In reaching this conclusion, the Board has considered the pertinent symptomatology shown on the multiple evaluations completed during the current appeal, including complaints and/or findings of depression; intrusive thoughts; anger and irritability; impairment of short-term memory; emotional avoidance and numbing; occasional suicidal ideation; anxiety; occasional panic attacks; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances (including work or a worklike setting).  

A review of the claims folder shows that, beginning in January 2007, the Veteran received individual psychotherapy from social worker, G.L.M., at the Altoona, Pennsylvania VA Medical Center ("VAMC"), as well as psychiatric treatment from Dr. J.S.S.  Reports from the psychotherapy sessions show that he was diagnosed with PTSD and anxiety disorder, NOS (not otherwise specified).  He reported that he noticed a reduction in stressors after undergoing surgery for colitis in early 2007, and stated that one of his goals was to be more caring and tolerant, especially in his sometimes volatile relationship with his wife.  He also reported that he was building a new home, which he perceived to be a productive project.  Treatment notes from Dr. J.S.S. reveal that the Veteran had a history of PTSD and panic disorder, depression, intermittent explosive disorder and narcissistic traits.  During a March 2007 evaluation, it was noted that he was "emphatic and animated as usual."  During a July 2007 session, he was observed as demonstrating his "customary self confidence."  In January 2008, although it was noted that he was estranged from most of his children, the Veteran did note that he spoke with his daughter in Florida.  

In March 2008, pursuant to his claim of entitlement to an increased evaluation for PTSD, the Veteran was afforded a VA PTSD evaluation.  During the interview portion of the examination, he told the clinician that he was taking several psychotropic medications, which he felt seemed to help with his symptoms.  He noted that he had stopped working in 2004, not due to PTSD, but due to problems with his colitis and resulting colostomy.  Socially, he said that he had been married to his current wife for 14 years, and was married to his first wife for 17 years.  However, he said that he had no friends, and although he had tried joining the local Vietnam Veterans group, he could not tolerate the meetings and could not get along with the other veterans, whom he found to be too annoying.  His leisure time activities were limited to construction of his new home.  He denied any previous suicide attempts.  

During the mental status examination, it was noted that he was appropriately dressed and groomed; however, his clothing was very disheveled and dirty.  He was alert and oriented in all three spheres, cooperative and related appropriately with the examiner.  His affect was appropriate and matched his self-reported mood.  He demonstrated a normal rate and flow of speech, with good coherence and logic, and neither reported nor demonstrated any signs or symptoms of delusions or hallucinations, as he behaved appropriately throughout the evaluation.  Although he admitted to suicidal and homicidal thoughts and ideations, he denied any current plans or intent.  The examiner commented that the Veteran showed some difficulty in his ability to maintain minimal personal hygiene and other basic activities of daily living, as he was well-covered in mud on both his shoes and pants at the time of the evaluation.  Regarding his self-reported PTSD symptoms, he admitted to short-term memory loss, made worse since his heart attack, becoming angry when in large, crowded environments, described difficulties with depression and anxiety, and difficulty with impaired impulse control, although he denied a history of violence or assaultiveness.  However, he said that he had no sleep problems.  He was diagnosed with chronic PTSD, and the assigned GAF score was 50, reflective of serious symptoms, such as suicidal ideation, severe obsessional rituals, or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Regarding the GAF score, the examiner, who noted that he had performed the previous PTSD assessment in 2005, said that he did not feel that the Veteran's PTSD symptomatology had changed much since his initial evaluation to determine service connection, and that he continued to function at a score of 50.  With regard to the effect of the Veteran's PTSD on his occupational and social functioning, although the Veteran asserted that he was unable to work secondary to his PTSD symptoms, primarily difficulties with anger, the examiner voiced neither agreement, nor disagreement.  The examiner did note, however, that it was clear that his social functioning had been compromised, as he was quite restricted in his social interactions.  

The claims folder shows that, following the March 2008 VA examination, the Veteran continued receiving PTSD treatment at the VAMC.  During a May 2008 psychiatric evaluation, he reported that his major stressor continued to be overseeing the construction of his new house.  However, he stressed that he was taking steps to cope with the demands, list his priorities, and stay focused, which he said helped with his PTSD symptoms.  He also said that he felt his medication was helping him to maintain stability.  In this respect, he noted that he was now better able to diffuse the conflicts with his wife and work out reasonable solutions.  

In August 2008, he told his psychiatrist that he had no complaints of substance.  He noted that he and his wife had now moved into their new home and had put a year's worth of labor into the project.  He said that he felt that "his emotional stability is good overall," but believed that he just had a lot of difficult people to deal with.  He further noted that his wife was difficult to deal with, and that many of his in-laws were troublesome.  During the mental status examination, he was noted to be in "good spirits."  Dr. J.S.S. also discussed with the Veteran the possibility that he had attention deficit disorder, as the Veteran remarked that he was still unable to just sit quietly and read.  Among the diagnoses were a history of PTSD symptoms, a history of depression, intermittent explosive disorder, chronic fatigue and narcissistic personality traits.  There was no assigned GAF score.  In September 2008, the Veteran told Dr. J.S.S. that he was "very vexed" by VA's failure to recognize his claimed increase in PTSD symptomatology.  He noted that he found interpersonal relationships annoying, and, despite his claims that he would be unemployable as a result of his PTSD, in a subsequent July 2009 statement, the Veteran admitted that he was working part time as a courier, a job that he was able to perform because he had no direct contact with others.  

During a November 2009 evaluation, the Veteran's wife joined him for his psychiatric appointment.  She stated her belief that there had been a significant personality change since he sustained a cardiac arrest, suggesting a possible brain dysfunction.  The Veteran admitted that he was easily distracted, and his wife said that his memory for appointments and family occasions was very poor.  Dr. J.S.S. opined that, although these symptoms could be partially attributable to depression, the fact that the Veteran's mood was good made it more likely that the diagnosis was cognitive disorder due to cardiac arrest.  

In January 2009, the Veteran was seen by M.E.S., a licensed clinical social worker, for cue exposure therapy treatment due to his doctor's believe that some oxygen deprivation during his cardiac arrest had resulted in some cognitive difficulties.  Although he complained about continuing conflicts with his wife, his reported mood was good, as he said that "things are going alright," but complained that the "authority in the hands of idiots really irritate[s] him."  His thought content was normal with no evidence of psychosis, his hygiene was fair, and his eye contact was good.  The diagnosis was dysthymic disorder.  

During a March 2009 session with his social worker, the Veteran reported that he had finally completed work on one of his homes that he planned to put up for sale; the clinician noted that another one of his stressors was about to be eliminated.  However, the Veteran continued to focus on his concern about irritation and expressing anger, which he was trying to suppress.  He agreed to keep a log of events that triggered an emotional reaction.

In May 2009, the Veteran was afforded a second VA PTSD examination.  During the evaluation (which was also attended by his wife), the Veteran stated that the frequency of his symptoms had become daily and had increased in severity.  He now reported that his psychotropic medications did not completely resolve his irritability, but appeared to cut it down by half.  Although the Veteran said that he engaged in no leisure activities, the therapist noted that, due to the sense of enjoyment that his courier driving job provided, it could more readily be described as a leisurely pursuit.  During the mental status examination, the Veteran was found to be appropriately dressed and groomed with nothing unusual noted about his appearance.  He was oriented to all spheres, with a flat affect that continued throughout the interview, and was consistent with his reported mood.  He denied any current suicidal or homicidal ideations, although he admitted to having experienced them in the past.  He also identified short-term memory loss, and his wife said that he experienced intrusive thoughts.  The examiner noted that the Veteran continued to exhibit behavioral, cognitive, social, affective and somatic symptoms attributable to PTSD, including intrusive and unwanted thoughts of Vietnam, emotional avoidance and numbing, irritability and difficulty controlling anger, and disillusionment and demoralization.  He was diagnosed with chronic PTSD, and his assigned GAF score was 45, which, as noted above, generally denotes serious symptoms.  Regarding the effect his PTSD symptoms had on his occupational and social functioning, the examiner stated again that his part-time courier job was more of a leisure time activity rather than a true vocation, as she noted that it provided him a distraction from the more difficult tasks of being emotionally present for his family and others, and noted that his anger was not provoked, as he had little or no social interaction.  She opined that full-time gainful employment would be unlikely secondary to his PTSD.  

In addition to the medical evidence, the Board has also considered the Veteran's testimony during his April 2009 hearing before the Board.  At that time, he reported that he was on several medications for depression and anger and that his current PTSD symptomatology consisted of anxiety and panic attacks, irritation and anger, very poor short-term memory and occasional suicidal ideation.  He denied having any trouble sleeping and did not recall experiencing nightmares.  He also said that, despite having problems with anger, he had never been physically violent.  He also said that, while he did not engage in leisure time pursuits, he now socialized with other veterans at the local Vietnam Veterans organization and attended meetings.  He also noted that he and his wife had ventured to Gettysburg, Pennsylvania, in 2009 for their wedding anniversary.  

Subsequent VAMC treatment records through January 2010 show that the Veteran demonstrated essentially the same symptoms as he had displayed in previous treatment reports without any appreciable increase in the severity of his symptoms.  During a November 2009 primary care visit, the Veteran admitted that he was not experiencing any anxiety or depression, and felt that these symptoms were being controlled.  It was also noted that he had a cognitive disorder due to his cardiac arrest.  During a December 2009 visit with his social worker, the Veteran said that his major stressors were still the unfinished tasks in the house that he and his wife were preparing to sell.  Nonetheless, contrary to his previous statement during the May 2009 VA examination, he now claimed that his psychotropic medication helped to manage his angry outbursts and suicidal ideations.  He noted that, since his health problems were stabilized, he no longer felt that his life was threatened.  
 
After a careful review of the complete evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 50 percent for PTSD during any portion of the period on appeal.  In reaching this conclusion, as noted above, the Board observes that, although the Veteran's PTSD symptomatology has generally been categorized as "severe," based on GAF scores ranging between 45 and 50, the Board also notes that, while an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, it is not determinative of the percentage rating to be assigned, as the rating depends on an evaluation of all the evidence.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  

In addition, as previously discussed, the rating agency shall assign a disability evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2011).  In this respect, the Board notes that, although the Veteran's symptoms of his PTSD throughout the appeal period have clearly been shown to be significant, the symptoms nonetheless appear to be more consistent with the current 50 percent rating under DC 9411.  In this regard, the Board notes that, throughout the period on appeal, the Veteran's PTSD has been manifested by depression; intrusive thoughts; anger and irritability; impairment of short-term memory; emotional avoidance and numbing; occasional suicidal ideation; anxiety; occasional panic attacks; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances (including work or a worklike setting).  As noted above, symptoms consistent with a 50 percent rating include occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (emphasis added).  

Moreover, despite the findings during the May 2009 VA examination, in which the examiner opined that the Veteran's PTSD symptoms were "serious," there is no evidence that his symptomatology during the period on appeal has ever risen to the level of that required for a 70 percent disability evaluation.  Despite the fact that he has expressed occasional suicidal ideation, during the May 2009 VA examination, the Veteran denied having any suicidal ideation or plans.  Subsequent psychiatric treatment reports in November 2009 show that the Veteran admitted that he was no longer experiencing any anxiety or depression, and felt that these symptoms were being adequately controlled by medication.  

Furthermore, while the Board admits the Veteran's PTSD symptoms are productive of occupational and social impairment, these symptoms clearly do not cause the Veteran to experience deficiencies in most areas, as is typical of persons with more severe symptoms.  While he obviously has been shown to have deficiencies in judgment, thinking and mood, and demonstrates some occupational and social impairment, these symptoms are characteristic of the current 50 percent disability rating.  Moreover, while he clearly has difficulty in establishing and maintaining effective work and social relationships, including difficulty with family relationships, unlike individuals displaying symptoms associated with a higher, 70 percent disability rating, the Veteran clearly does not demonstrate an inability to do so.  To the contrary, the evidence shows that he has been married to his current wife for some 18 years and was married to his previous wife for 17 years.  He also reports that he communicates with his daughter who lives in Florida and said that he had been attending meetings at the local Vietnam Veterans organization.  During a May 2008 psychiatric evaluation, he even reported that his psychotropic medication was helping him be better able to diffuse conflicts with his wife.  

In addition, the Board notes that contrary to the Veteran's contention that his PTSD is productive of occupational impairment, as noted above, in July 2009, he reported that he was working part-time as a courier.  Moreover, while the Board observes that there was some evidence of what the Veteran called a "personality change" following his cardiac arrest, his treating psychiatrist, Dr. J.S.S., opined that, the fact that the Veteran's mood was good made it more likely that this was the result of a cognitive disorder.  Thus, the Board does not concede that these symptoms demonstrated an increase in the Veteran's PTSD symptomatology.  

The Board further notes that, although the Veteran has demonstrated difficulty in adapting to stressful circumstances (including work or a worklike setting), he has never been shown to manifest obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or spatial disorientation.  In this respect, the Board observes that, while the Veteran was once noted to manifest some difficulty in his ability to maintain minimal personal hygiene and other basic activities of daily living, as noted by the March 2008 VA examiner when he appeared for his examination with mud covering his shoes and pants, this appears to have been an isolated incident, as there were never any subsequent findings or reports that the Veteran had anything less than adequate grooming and hygiene.  In fact, during the May 2009 examination, the Veteran was found to be appropriately dressed and groomed with nothing unusual noted about his appearance.  In addition, although the Veteran has consistently reported having problems with anger and unprovoked irritability, during the hearing before the Board, he admitted that he had never actually been physically violent.

In addition, a review of the Veteran's symptoms over the course of this appeal show that the criteria for a 100 percent disability rating have not been met.  Specifically, the Veteran has not been shown to demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, or own name. 

Accordingly, and based on this evidentiary posture, the Board concludes that the symptoms from the Veteran's PTSD are most consistent with the currently-assigned 50 percent rating.

Finally, the Board notes that it has also considered the potential application of 
38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected PTSD is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Board notes that the rating criteria describe the Veteran's symptomatology and higher ratings are available for increased levels of disability.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by disability.  Moreover, there is no evidence that his disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).
 
The Board concludes that the preponderance of the evidence is against the claim for an evaluation in excess of 50 percent for PTSD.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application, as the Veteran's symptomatology during the course of this appeal has not been shown to be of greater severity than the currently-assigned rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran contends that he is unemployable as a result of his service-connected posttraumatic stress disorder ("PTSD") and post-operative residuals of ulcerative colitis.  He claims service connection for renal failure, to include as secondary to post-operative residuals of ulcerative colitis.  After a thorough review of the evidence, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for TDIU.

The issue of service connection for renal failure is inextricably intertwined with the issue of entitlement to TDIU already on appeal.  Before the Board may take further action on the TDIU issue, it is necessary that the renal failure claim be developed and adjudicated.

The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the Veteran is currently employed in less than a part-time capacity.  During the Travel Board hearing, he reported that he last performed full-time work in 2004 and had most recently been working only 2-3 days per week, about 4 hours a day, dropping off and picking up bags at banks.  While the record demonstrates that the Veteran has been afforded VA PTSD and ulcerative colitis examinations, review of the examination reports reveals that an opinion as to the effect of his service-connected disabilities on his employability was not rendered.  Further, no decision has been made by the AOH as to the claim for service connection for renal failure, to include as secondary to post-operative residuals of ulcerative colitis.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected disabilities. 

The Board also notes that the Veteran has reported that he is receiving Social Security Administration ("SSA") disability insurance benefits.  Of record is an SSA award letter, dated April 2005, which demonstrates that the Veteran was in receipt of SSA disability benefits for a medical disorder.  Although the Veteran reports that the benefits are for his service-connected PTSD, there is no evidence of record to confirm this (such as an SSA Form 831).  In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the United States Court of Appeals for Veterans Claims (Court) has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The possibility that SSA records could contain evidence relevant to his TDIU claim cannot be foreclosed absent a review of those records.  As such, the Board finds that an attempt should be made to determine if he is currently receiving SSA disability benefits, and if so, obtain any records currently associated with his claim.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Finally, the Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record are dated March 2010, the RO/AMC should ensure that any treatment reports pertaining to the Veteran's PTSD and post-operative residuals of ulcerative colitis since that date are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Please do not remove any tabs from the claims folder.

2.  The claim for service connection for renal failure, to include as secondary to the service connected post-operative residuals of ulcerative colitis, should be appropriately developed.

3.  Obtain all available VAMC treatment records pertaining to the Veteran's service-connected PTSD and post-operative residuals of ulcerative colitis since March 2010 and associate with the claims folder.  Any negative reply should also be included in the claims folder.

4.  Contact SSA and request any and all records related to the Veteran's claim of entitlement to disability benefits, to include any decision made by an Administrative Law Judge and any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

5.  The claim for service connection for renal failure, to include as secondary to post-operative residuals of ulcerative colitis, should be adjudicated.  Appropriate notice of the decision should be afforded to the appellant and his representative.  This issue should be returned to the Board only if the appellant timely files a notice of disagreement and, after a statement of the case is provided to him, timely files a substantive appeal.

6.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected PTSD and post-operative residuals of ulcerative colitis on his employability, as well as renal failure, if service connection is granted therefor.  Any necessary test, examination or consultation should be performed.  The complete claims folder must be made available to the examiner in conjunction with this examination and the examiner must specifically note that the claims folder has been reviewed.  The VA examiner should also elicit from the Veteran a complete history of his PTSD and post-operative residuals of ulcerative colitis symptoms, as well as of any other service-connected disability, and note that, in addition to the medical evidence, the Veteran's personal statements have also been considered in formulating his or her opinion.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disorders, to include a combination of the disorders.  The examination report must include a complete rationale for all opinions and conclusions expressed.

7.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the TDIU claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


